DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Appeal filed 1/19/21 is acknowledged. Claims 1-19, and 29 are pending. Claim 1 has been amended. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 11, 14, 16-17, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maki et al. (US 2011/0178436 A1 – previously cited), further in view of Terumo Corp (JP 4118069 B2), hereinafter Terumo, further in view of Lee et al. (US 2007/0293791 A1 – previously cited).
Regarding Claim 1 and 29, Maki teaches: A guidewire (title) and method of fabricating said guidewire (paragraph 0062; 0087; 0091) comprising: a hydrophilic surface coating encasing a metal coil anda core (figure 1; surface 7 encases coil 5 and core 3; paragraph 0069) to form a distal closed tip (figure 1 element 9), the metal coil circumscribing the core along a predetermined length (figure 1 and 3 shows the cross section in which the coil 5 is circumscribing the core 3; paragraph 0038), the core extending longitudinally beyond the metal coil in both a proximal direction and a distal direction (figure 1 shows core extending beyond the coil). Maki does not mention wherein a proximal section of the guidewire includes a hydrophobic surface coating.
Terumo teaches the use of a hydrophilic coating on the distal end and a hydrophobic coating on the proximal end (paragraph 0073-0078). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the guidewire of Maki wherein a proximal section of the guidewire includes a hydrophobic surface coating in order to prevent undesired resistance as the guidewire moves through a catheter.
While Maki in view of Terumo does not explicitly mention that the hydrophilic coating is over the majority length of the core, and the hydrophobic coating is over a minority length, Examiner notes that Terumo mentions that the border between hydrophobic and hydrophilic coating is between 30-500 mm from the distal/front end of the guidewire (paragraph 0078).
Lee teaches a guidewire (title) with hydrophilic coating along the distal end and a hydrophobic coating on the proximal. Lee further teaches that the typical length of guidewires are generally about 90 to about 300 cm in length (paragraph 0029). When viewed in combination with Terumo which teaches a boundary between the hydrophilic and hydrophobic coatings 50 cm from the distal end, a typical 90 cm guidewire would be 50cm hydrophilic and 40 cm hydrophobic (i.e. hydrophilic over the majority length of the core, and hydrophobic over a minority length). It would be obvious to one of ordinary skill in the art, before the effective filing date to have modified the guidewire of Maki in view of Terumo wherein the hydrophilic coating is over the majority length of the core, and the hydrophobic coating is over a minority length have as it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding Claim 11, Maki in view of Terumo, further in view of Lee teaches: The guidewire of claim 1. Maki does not mention wherein an overall length of the guidewire is between ten and two hundred inches. Examiner notes that Lee teaches that guidewires are generally about 90 to about 300 cm in length (paragraph 0029; i.e. ~35-118 inches). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the guidewire of Maki in view of Terumo, further in view of Lee wherein an overall length of the guidewire is between ten and two hundred inches as it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding Claim 14, Maki in view of Terumo, further in view of Lee teaches: The guidewire of claim 1, wherein the core is at least one of solid and hollowed (Maki, paragraph 39; stainless steel, piano wire, Ni-Ti allow, tungsten wire… i.e. solid materials).
Regarding Claim 16, Maki in view of Terumo, further in view of Lee teaches: The guidewire of claim 1, wherein the core includes a cross- sectional shape comprising at least one of circular, oblong, and rectangular (paragraph 0040; cylindrical parts; i.e. circular shape).
Regarding Claim 17, Maki in view of Terumo, further in view of Lee teaches: The guidewire of claim 1, wherein the core includes a tapered section (paragraph 0040; figure 1).

Claim 2 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maki in view of Terumo, further in view of Lee, further in view of McPherson et al. (US 6,013,855 – previously cited), hereinafter McPherson.
Regarding Claim 2 and 19, Maki in view of Terumo, further in view of Lee teaches: The guidewire of claim 1. Maki in view of Terumo, further in view of Lee does not mention wherein at least a portion of the core extending in the distal direction beyond the metal coil includes a silane coating interposing the core and the hydrophilic surface coating.
McPherson teaches using silane to help graft/bond hydrophilic layers onto metal in order to provide biocompatible surfaces (abstract; column 1 lines 14-27) of guidewires (column 11; lines 4-10). McPherson further teaches exposing said metal surface to a silane coupling agent to cause the silane coupling agent to form a silane layer that is covalently bound to the surface, and then exposing the silane layer to a hydrophilic polymer and causing the silane layer to react with the hydrophilic polymer to covalently bond to the silane layer (Abstract; i.e. the silane layer interposing the core and the hydrophilic surface coating). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the guidewire of Maki in view of Terumo, further in view of Lee to include a silane coating on every surface comprising a hydrophilic layer, including at least a portion of the core extending in the distal direction beyond the metal coil in order to promote adhesion of the hydrophilic layer to the metal core.

Claim(s) 3 and 18 is/are rejected under 35 U.S.C. 103 as obvious over Maki in view of Terumo, further in view of Lee, further in view of Hinohara et al. (US 5,465,733 – previously cited), hereinafter Hinohara.
Regarding Claim 3 and 18, Maki in view of Terumo, further in view of Lee teaches: The guidewire of claim 1, wherein the core includes a frustroconical shape that extends beyond the metal coil in the distal direction (figure 1, the cylindrical core tapers, and thus a frustoconical shape is implied).
In the event that Applicant disagrees that Maki in view of Terumo, further in view of Lee teaches a frustoconical shape that is implied by the taper, Examiner notes that Hinohara teaches that a conical taper on the core of a guidewire increases flexibility of the distal end (column 5 lines 7-25). It would have been obvious to one of ordinary skill in the art to have employed a frustoconical shape in the core to increase flexibility. 

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maki in view of Terumo, further in view of Lee, in view of McPherson further in view of Richardson et al. (US 2008/0146967 A1 – previously cited), hereinafter Richardson, further in view of Cornish et al. (US 2013/0292365 A1 – previously cited), hereinafter Cornish.
Regarding Claim 4, Maki in view of Terumo, further in view of Lee, in view of McPherson teach: The guidewire of claim 2. Maki in view of Terumo, further in view of Lee, in view of McPherson do not explicitly mention wherein the silane coating is separated from the hydrophilic surface coating by a thermoplastic polymer layer.
Richardson teaches a polymer coated guidewire (title) with a hydrophilic coating (paragraph 0081) over the core wherein a thermoplastic layer (paragraph 0129, 0131) is used in between the core surface and the hydrophilic layer (paragraph 0103). Richardson further teaches that the polymer layer allows the user to control the hardness and radiopacity (paragraph 0130; abstract). It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the guidewire wherein the silane coating is separated from the hydrophilic surface coating by a thermoplastic polymer layer in order to employ a material that is trackable under fluoroscopy. Examiner notes that as taught by McPherson, silane is a surface treatment used on metals to allow other materials to adhere better. Further, it is known that the hydrophilic layer is meant to be an outer surface, to provide maneuverability. Therefore, the thermoplastic layer must be in between the silane surface treatment and the hydrophilic outer surface layer. In the event Applicant disagrees with Examiner’s reasoning, Examiner further notes that Cornish teaches the use of silane as a surface treatment to promote polymer adhesion to layers such as polyurethane (paragraph 0009). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the guidewire wherein the silane coating is the inner layer, adjacent to the core in order to promote adherence of the polymer layer to the core; wherein the hydrophilic layer is the outer layer for increased maneuverability. 
Regarding Claim 5, Maki in view of Terumo, further in view of Lee in view of McPherson further in view of Richardson, further in view of Cornish teach: The guidewire of claim 4. Richardson further teaches wherein the thermoplastic polymer layer is radiopaque (paragraph 0130). 
Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maki in view of Terumo, further in view of Lee, in view of McPherson further in view of Richardson, further in view of Cornish, further in view of Murayama et al. (US 5,229,211 – previously cited), hereinafter Murayama. 
Regarding Claim 6-7, Maki in view of Terumo, further in view of Lee, in view of McPherson further in view of Richardson, further in view of Cornish teach: The guidewire of claim 5. Maki in view of Terumo, further in view of Lee, in view of McPherson further in view of Richardson, further in view of Cornish do not specifically mention, mention wherein the thermoplastic polymer layer comprises a polycaprolactone based polyurethane elastomer, wherein the polycaprolactone based polyurethane elastomer comprise tungsten loaded pellethane. 
Murayama teaches polymer coating of guidewires (column 2) and further teaches that tungsten loaded pellethane is a known thermoplastic polyurethane material in the art (column 9 lines 15-21). It would have been obvious to one of ordinary skill in the art to have used tungsten loaded pellethane (a known thermoplastic polyurethane material; acknowledged by Applicant in paragraph 0030 of the Specification) as the substitution of one thermoplastic material for another would have yielded predictable results of separating the silane layer from the hydrophilic layer to provide radiopacity to one of ordinary skill in the art. Examiner notes that tungsten is a known radiopaque material that would impart radiopacity to the thermoplastic layer.

Claim 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maki in view of Terumo, further in view of Lee, in view of DeWitt et al. (US 2005/0244459 A1 – previously cited), hereinafter DeWitt.
Regarding Claim 8, Maki in view of Terumo, further in view of Lee teaches: The guidewire of claim 1. Maki in view of Terumo, further in view of Lee does not mention wherein the core is coated in an epoxy primer.
DeWitt teaches that epoxy primers are known surface pretreatments used for guidewires (paragraph 0028-0029, 0101). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the guidewire wherein the core is coated in an epoxy primer to help adhere outer surface coatings to a substrate’s surface.
Regarding Claim 10, Maki in view of Terumo, further in view of Lee, in view of DeWitt, teach: The guidewire of claim 8. Maki in view of Terumo, further in view of Lee does not explicitly mention wherein the epoxy primer is adjacent the hydrophobic surface coating. DeWitt teaches that epoxy primers are known surface pretreatments used for guidewires (paragraph 0028-0029, 0101). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the guidewire wherein the epoxy primer is adjacent the hydrophobic surface coating to assist in the bonding of the hydrophobic surface coating. Further Examiner notes that DeWitt teaches epoxy primers are known pretreatment composition (claim 32), and Lee teaches the proximal portion covered in hydrophobic coating, the epoxy primer of DeWitt must be adjacent to the hydrophobic coating).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maki in view of Terumo, further in view of Lee, in view of DeWitt, further in view of Raymond et al. (US 2004/0176502 A1 – previously cited), herein after Raymond.
Regarding Claim 9, Maki in view of Terumo, further in view of Lee in view of DeWitt teach: The guidewire of claim 8. Maki in view of Terumo, further in view of Lee in view of DeWitt do not mention wherein the epoxy primer comprises a mixture of an epoxy resin, an epoxy polyamine adduct, and a glycidyl ester. 
Raymond teaches that a mixture of an epoxy resin, an epoxy polyamine adduct, and a glycidyl ester are known materials in the composition of epoxy primers that assist in the curing properties of the primer (paragraph 0086). It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the guidewire wherein the epoxy primer comprises a mixture of an epoxy resin, an epoxy polyamine adduct, and a glycidyl ester in order to rapidly cure the primer.

Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maki in view of Terumo, further in view of Lee, further in view of Rooney et al. (US 6,306,105 B1 – previously cited), herein after Rooney.
Regarding Claim 12, Maki in view of Terumo, further in view of Lee teaches: The guidewire of claim 1. Maki in view of Terumo, further in view of Lee does not mention wherein the core has a median diameter between approximately 0.035 inches and 0.038 inches. Rooney teaches that a guidewire core can range between .008 to 0.038 inches (column 3 line 10-12) depending on the medical application. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the guidewire of Maki in view of Terumo, further in view of Lee wherein the core has a median diameter between approximately 0.035 inches and 0.038 inches as it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding Claim 13, Maki in view of Terumo, further in view of Lee teaches: The guidewire of claim 1. Maki in view of Terumo, further in view of Lee does not explicitly mention wherein the distal closed tip is atraumatic. Rooney teaches the use of an atraumatic, distal closed tip is (column 4 line 60-65). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the guidewire of Maki in view of Terumo, further in view of Lee wherein the distal closed tip is atraumatic to better allow the guidewire to pass through fragile body passages.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maki in view of Terumo, further in view of Lee, in view of Viera et al. (US 5,876,356 – previously cited), herein after Viera.
Regarding Claim 15, Maki in view of Terumo, further in view of Lee teaches: The guidewire of claim 1. While Maki mentions the core comprising an alloy of nickel and titanium or any super-elastic allow (paragraph 0039), Maki in view of Terumo, further in view of Lee does not mention wherein the core comprises an alloy of nickel, titanium, and cobalt.
Viera teaches a superelastic guidewire (title) wherein the core is an alloy of nickel, titanium, and cobalt (column 3 lines 50-60). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the guidewire wherein the core comprises an alloy of nickel, titanium, and cobalt as the substitution of one superelastic material for another would have predictable results to one of ordinary skill in the art. 

Response to Arguments and Amendments
Regarding 35 U.S.C. 112 Rejections, Applicant’s amendments are acknowledged. The rejection is withdrawn. 
Regarding 35 U.S.C. 103 Rejections, Applicant argues that nowhere in Maki is the core encased. Examiner respectfully disagrees. Paragraph 0069 of Maki clearly states that the entire distal portion including the tip is coated in the hydrophilic coating. Contrary to Applicant’s arguments, the tip is not exposed, but is encased.
Applicant further argues that Lee teaches away from the amended limitation regarding the hydrophilic coating over a majority length of the core, and the hydrophobic coating over a minority length of the core. In light of the newly found prior art, Applicant’s arguments are moot as Lee is no longer relied upon for the purposes of hydrophobic coating. 
Applicant further argues that Richardson does not teach a core that extends beyond the helical core. Examiner notes that Maki has previously been cited to teach this limitation. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues on page 11 with respect to the McPherson reference, that “neither Richardson nor the instant claims are grafting hydrophilic polymers onto metals”. Examiner respectfully disagrees. Claim 1 of Applicant’s invention clearly states “a hydrophilic 
Applicant further argues that no single reference teaches a core coated with silane, wherein in the silane is coated by a thermoplastic layer, which is further coated by a hydrophilic coating. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill would incorporate a silane layer in order to promote adhesion of the hydrophilic layer to the metal core. Further one would incorporate a thermoplastic layer as well to further to promote adherence. 
Applicant argues on page 12 that Muryama does not teach that tungsten loaded pellethane is “well known”. Examiner respectfully disagrees. The mere fact that tungsten loaded pellethane is mentioned by Muryama as being commercially available points to the fact that it is a known composition in the art. 
Applicant further argues that Muryama never teaches the use of pellethane in the context of a guidewire. Examiner respectfully disagrees. The abstract as well as the background section of Muryama clearly teach that polymer coating is for devices inserted into the body and explicitly mentions “guidewires” throughout the disclosure (col 1 line 17, for example). 
Applicant further argues that Muryama never teaches a silane layer. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that DeWitt never specifically teaches a guidewire having an epoxy primer coating over a core or adjacent to a hydrophobic layer. Examiner notes that Dewitt clearly mentions the use of epoxy primers as example of surface pretreatments in paragraph 0028-0029, and further notes that guidewires are suitable devices for such treatments (paragraph 0101-0102). It would have been obvious to one of ordinary skill to modify the guidewire wherein the core is coated in an epoxy primer (i.e. a known surface pretreatment) to help adhere outer surface coatings to the core’s (i.e. a substrate) surface. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that Raymond never teaches the combination of an epoxy resin, an epoxy polyamine adduct, and a glycidyl ester. Examiner respectfully disagrees. Paragraph 0086 of Raymond clearly states:
epoxy resins and additives for the production of coatings, intermediate coatings, primers, paints, molding compositions, sealants, adhesives, and curable pastes for various applications… Suitable epoxy resins (polyepoxides) for forming dispersion systems with water-soluble polyamine adduct of the present invention are epoxides of polyunsaturated hydrocarbons… and epoxides which have been prepared by conventional methods [such as]…glycidyl esters…”

Thus, the claimed limitation is satisfied. Nowhere does Raymond mention glycidyl esters being a precursor to a resin. It is an additive as clearly stated in paragraph 0086.
In response to applicant's argument that Raymond is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Raymond teaches the compositions of epoxy resins similar to the Applicant. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAYLEE R WILSON/Primary Examiner, Art Unit 3791